Badt, C. J.,
concurring:
I concur in the conclusions reached by both my associates.
In my opinion, however, this appeal presents the single question whether the facts within the knowledge and the facts with whose knowledge they are charged destroy the position of appellants as holders in due course without knowledge of infirmities.
Mr. Stewart knew or was charged with the knowledge of the following matters: that an attendant at the sale (later identified as one Kolb) claimed to have a trust deed upon the property offered for sale; that another attending the sale (later identified as the judgment debtor Hillman) disclaimed any interest in the property; that Autrand was present and heard these declarations and that Stewart knew that Autrand had heard them; that under the system of assessments of real property in this state the assessor must “close his books” for a period of time before making up his assessment roll, with the result that there is an interim period during which transfers of real estate on the books of the county recorder are not reflected in the assessment rolls; that Stewart and Autrand kept making respective bids until Autrand had made his final high bid of $1,200; that the sheriff (except possibly in the absence of waiver) was authorized to receive from Autrand, the successful bidder, cash and only cash (Dazet v. Landry, 21 Nev. 291, 30 P. 1064) ; that Autrand gave the sheriff his check on the bank, payable to the sheriff; that the transaction was consummated only if and when the check was paid by the bank; that Autrand (apparently having discovered the complete absence of title in the judgment debtor) defaulted in his bid by stopping payment on the check; that upon such default it was the duty of the sheriff to again sell the property to the highest bidder after again giving the statutory notice; that the sheriff was then authorized to recover the amount of the loss, with costs, for the benefit of the party aggrieved, by motion heard in a *457summary manner (Sweeney v. Hawthorne, 6 Nev. 129, Combined Vol. 5-6-7 Nev. 466).
However, respondent has been unable to submit a single authority to the court, nor has the court’s independent research brought one to light, in which circumstances such as those recited have been held to constitute an infirmity in the paper such as to deprive appellants of their presumed status as holders in due course. Thus we are compelled to hold that the order for involuntary dismissal was error, and that the case must be retried, with opportunity to the defendant to prove his asserted defenses.